Citation Nr: 0113916	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
neurosis, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for cervical pain, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for acne, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
right ureteral calculus.

5.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

6.  Entitlement to an increased (compensable) evaluation for 
hiatal hernia.

7.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  

8.  Entitlement to a total rating based on individual 
unemployability.  
REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952, and from June 1972 until his retirement in October 
1974.  The veteran's DD Form 214 reflects more than 24 years 
of service, including inactive and active periods of service 
which have not been verified.  

These matters came to the Board of Veterans' Appeals (Board) 
from a May 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a January 2001 letter, the veteran's attorney waived 
consideration of evidence not previously considered by the 
Agency of Original Jurisdiction (AOJ) in the event that the 
record contains evidence not previously considered by the 
AOJ.  See 38 C.F.R. § 20.1304 (2000). 


FINDINGS OF FACT

1.  The veteran's acne is manifested by occasional flare-ups, 
involving an exposed surface, with no objective evidence of 
exfoliation, exudation or itching.

2.  The veteran's right ureteral calculus is not productive 
of recurrent stone formation, or an occasional attack of 
colic, not infected and not requiring catheter drainage.  

3.  The veteran's external hemorrhoids are manifested by pain 
and flare-ups alleviated with the use of over-the-counter 
medication, and are productive of no more than moderate 
external hemorrhoids. 

4.  The veteran's hiatal hernia, if present, is manifested by 
a complaint of heartburn (pyrosis) only.  

5.  The veteran has level I hearing bilaterally.   

6.  The pure tone threshold at each specified frequency of 
1000, 2000, 3000, and 4000 Hertz, is not 55 decibels or more, 
and is not both 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

7.  Audiological testing does not show that the veteran's 
hearing impairment is comparable to deafness, and such 
impairment does not meet the maximum rating evaluation under 
the rating schedule.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
acne have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103, 4.7, 4.118, 
Diagnostic Code 7800, 7801, 7802, 7805, 7899-7806, (2000).  

2.  The criteria for a compensable rating for right ureteral 
calculus have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103, 4.7, 4.31, 4.115b, 
Diagnostic Codes 7509, 7510 (2000).  

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.103, 4.7, 4.114, Diagnostic Code 
7336 (2000).  

4.  The criteria for a compensable rating for hiatal hernia 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.103, 4.7, 4.31, 4.114, Diagnostic 
Code 7346 (2000).  

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.103, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records document an episode of rectal 
bleeding and abdominal discomfort in 1957, as well as 
treatment for hemorrhoids in 1963 and 1969.  In 1970, the 
veteran was treated for a hiatal hernia.  He was treated for 
recurrent renal stones in 1971.  The records also show that 
the veteran was treated for a rash in 1969 and that acne was 
diagnosed in 1974.  

A VA examination was conducted in 1975.  The audiometric 
examination revealed right ear hearing within normal limits, 
but slight high frequency hearing impairment for the left 
ear.  An upper GI series revealed a somewhat redundant 
duodenal sweep, otherwise the study was normal.  The examiner 
noted the following diagnoses: small non-congested 
hemorrhoidal veins, external; acne scars on both cheeks; 
normal GI series; and no kidney stones on examination.  

By rating action of February 1975, service connection was 
established for hemorrhoids, high frequency bilateral hearing 
loss, acne, and hiatal hernia.  Noncompensable ratings were 
assigned for each of these disabilities.  

VA records show that in June 1976, the veteran underwent a 
right ureteral lithotomy.  By rating action of July 1976, 
service connection was established for right ureteral 
calculus.  A total rating based on convalescence was 
assigned, effective June 3, 1976, with a noncompensable 
schedular rating to follow as of August 1, 1976.  

VA records dated in the 1970s reflect treatment for the 
veteran's acne.  The records also show that the veteran went 
for follow-up treatment for his right ureteral calculus in 
July 1976.  

A VA examination was conducted in 1977.  The examination of 
the cheek areas of the face, bilaterally, revealed dark 
pigmented area of the skin, a radius of 1 inch in diameter.  
The examiner observed moderately pitted pores over this area, 
and noted that they were easily discernible on close 
examination of the face.  The examiner described the 
condition as mildly disfiguring.  It was noted that since 
1975, the veteran had received Tetracycline on an outpatient 
basis at a VA facility, and that the last acute recurrence of 
eruption was two to three months prior.  He was not taking 
medication at that time.  Color photographs of the affected 
areas were made part of the examination report.  The examiner 
reported a diagnosis of recurrent acne residuals.  By rating 
action of June 1977, a compensable rating of 10 percent was 
assigned for the veteran's acne.  

VA records show that in 1984, an upper gastrointestinal 
examination was normal, and the examiner commented that it 
effectively ruled out serious pathology.  The examiner also 
noted that further examination or treatment was not needed 
since the symptoms were quite mild.  

Records from the veteran's private physician, Rodney J. 
Poffenberger, M.D. are associated with the file.  The records 
reflect the veteran's ongoing complaints and treatment for 
urinary retention and other genitourinary complaints, as well 
as inguinal hernias.  In April 1995, the veteran was seen for 
complaints of his decreased ability to void for the past 24 
hours.  It was noted that his past medical history included 
benign prostatic hypertrophy and "nerves."  He denied any 
other problems.  The veteran did indicate that over the past 
several years he noticed a slight "cranking down" of his 
urine caliber.  He denied symptoms such as chills, fever, 
back pain, melena, diarrhea, nausea, chest pain, pressure or 
palpitations, or rash.  The veteran was catheterized and the 
physician reported an impression of abdominal pain caused by 
urinary retention.  In the records dated in 1995 and 1996, it 
was noted that the veteran was voiding well with the use of 
Hytrin.  

An annual assessment was conducted by VA in April 1999.  The 
examiner found that the veteran's hearing was grossly normal.  
The examination of the neck revealed normal motion, trachea 
in midline, thyroid normal size, no bruit, and no masses or 
other abnormalities.  The examination of the abdomen did not 
reveal any tenderness, and the spleen and liver were not 
enlarged, there were no palpable masses, and bowel sounds 
were normal.  The examination of the rectum did not show any 
fissures, hemorrhoids, or masses.  The prostate was of normal 
size and consistency.  The stool for occult blood was 
negative.  The skin was normal except for a right flank scar 
and the toenails were mycotic.   

The veteran was afforded a VA examination in December 1999.  
Regarding his acne, the veteran reported that it comes and 
goes and he feels that it is [due to] nerves.  It was noted 
that he has received psychiatric treatment and that he was 
not on medications at that time.  The examiner observed that 
there were no skin rashes or acne.  

With regard to the right ureteral calculus, it was noted that 
the veteran has a prostate problem.  The veteran drinks a 
gallon of water each day and he still has some initial 
problems with urination.  He does not empty his bladder.  The 
examination of the abdomen was normal with normal bowel 
sounds.  There was no CVA tenderness.  

Regarding his hemorrhoids, the veteran reported having flare-
ups and that he has had success with the use of over-the-
counter suppositories.  He has only had bleeding on one 
occasion since 1957.  The condition is painful.  The 
examination of the anus revealed good sphincter tone.  There 
were small external hemorrhoids.  There was no tenderness and 
no internal hemorrhoids.  The examiner also noted that the 
prostate was smooth, no nodules slightly enlarged and no 
tenderness.  

The diagnostic examinations revealed normal urine, CBC, 
chemistry and PSA.  The examiner reported the following 
diagnoses: history of calculus, benign examination; small 
external hemorrhoids; and history of chronic acne with no 
current flare up.  The veteran's weight was reported to be 
stable and no abdominal abnormalities or complaints were 
recorded.

Regarding his hearing, the veteran reported that he has 
difficulty understanding speech when in background noise or 
when someone is speaking to him from another room.  On 
examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
15
20
40
20
LEFT
5
15
25
30
45
29


Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  The examiner noted that the results of 
tympanometry and acoustic reflex were unremarkable.  The 
examiner also noted information regarding the veteran's 
malfunctioning hearing aid.  

II.  Legal Analysis

A.  Duty to Assist

The RO has met its duty to assist the veteran in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the statement of the case issued during 
the pendency of the appeal, the veteran and his attorney were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate these claims.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
Service medical records were obtained.  In response to a 
request for SSA records, it was noted that medical records 
did not exist since the veteran is in receipt of retirement, 
not disability benefits.  Multiple VA examinations were 
conducted, and copies of the reports are associated with the 
file.  Further examinations have not been obtained given the 
June 2000 letter from the veteran's attorney attached to the 
VA Form 9 which waives further compensation and pension 
examinations prior to transferring the claim to the Board.  
The veteran has not indicated that he is receiving any 
vocational rehabilitation.  A personal hearing has not been 
conducted since the veteran did not request one and the June 
2000 letter from his attorney canceled any prior requests for 
a hearing before a hearing officer at the RO and/or before a 
member of the Board.  

B.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disabilities at issue, must be considered in the context of 
the history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.  Further, it is noted that although the veteran 
through his attorney argued, generally, that the service-
connected disorders warranted increased evaluations, no 
specific arguments pertaining to current treatment or 
symptoms were made about any of the disabilities below.  

1.  Acne

Service connection is currently in effect for acne, rated as 
10 percent disabling under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7806 (2000).  Diagnostic Code 
7899 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. 
§ 4.118a.  See 38 C.F.R. § 4.27 (2000).  Separate diagnostic 
codes identify the various disabilities.  Pertinent 
regulations do not require that all cases show all the 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2000).  In this case, the veteran's acne is 
rated according to the criteria used to evaluate eczema under 
Diagnostic Code 7806.  

Under Diagnostic Code 7806, a 10 percent rating is assigned 
when there is exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
assigned when there is exudation or itching constant, 
extensive lesions, or marked disfigurement.

In this case, the description of the skin at the time of the 
initial VA examination indicates that there is some 
disfigurement.  The examiner did point out pitted pores over 
both cheeks measuring about 1 inch in diameter.  However, the 
examiner found that it was mildly disfiguring, not marked as 
required for a higher rating under Diagnostic Code 7806.  
Also, the lesions are not extensive given the reported 
measurement of the area over the cheeks.  Furthermore, on 
both the annual examination of April 1999 and the most recent 
VA examination of December 1999, rashes or acne were not seen 
and the skin was reported to be normal.  The veteran himself 
has reported that the condition comes and goes.  There is, 
further, no indication in the record that the veteran 
experiences any exfoliation, exudation of itching, which is 
required for the 10 percent rating.  Clearly the infrequent 
occurrence of the eruptions does not indicate that the 
disability picture is comparable to constant exudation or 
itching as required for a 30 percent rating under Diagnostic 
Code 7806.  Overall, the medical evidence of record does not 
demonstrate that the disability picture approximates the 
criteria for a rating greater than 10 percent, therefore 
there is not a question as to which rating should apply.  
38 C.F.R. § 4.7 (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7899-7806, do not provide a basis to assign a rating greater 
than the one currently in effect.  

As discussed above, there are indications that the residuals 
of the veteran's acne are disfiguring.  Diagnostic Code 7800 
contemplates disfiguring scars of the head, face, or neck.  
However, a 30 percent rating is assigned when scars are 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  That is not the 
case here since the pitting was initially described as mildly 
disfiguring, and the most recent VA examination did not 
reveal any rashes or acne.  

Here, the veteran's acne has not been described as comparable 
to third or second-degree burns.  Therefore, the provisions 
for rating such scars, Diagnostic Codes 7801 and 7802 are not 
applicable.  Furthermore, the size of the area is not that 
which is also considered when applying Diagnostic Codes 7801 
and 7802.  

Other than occasional flare-ups and noticeable pitting, it 
has not been demonstrated that there is any limitation of 
function involving the face.  Therefore, Diagnostic Code 7805 
which provides for rating scars based on limitation of 
function of part affected, is not applicable in this 
instance.

Here, the application of the benefit of the doubt doctrine 
contemplated by Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is inappropriate in 
this case as the Board has determined that an approximate 
balance of negative and positive evidence is not presented by 
the evidence.  Therefore, the preponderance of the evidence 
is against the veteran's claim, and an evaluation greater 
than 10 percent is not warranted.

2.  Right Ureteral Calculus

Service connection is currently in effect for right ureteral 
calculus, rated as noncompensable under the provisions of 
38 C.F.R. § 4.115b, Diagnostic Code 7510 (2000).  Diagnostic 
Code 7510 contemplates ureterolithiasis, and provides that 
the disability is to be rated as hydronephrosis under 
Diagnostic Code 7509, except for recurrent stone formation 
requiring one or more of the following: (1) diet therapy; (2) 
drug therapy; or (3) invasive or non-invasive procedures more 
than two times a year.  In such cases, a 30 percent 
evaluation is assigned.  Under Diagnostic Code 7509, a 
minimum compensable rating of 10 percent is assigned when 
there is only an occasional attack of colic, not infected and 
not requiring catheter drainage.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  
For the reasons stated below, this is the case here.  

In this case, the evidence of record shows that the veteran's 
right ureteral calculus was last treated when he underwent 
the lithotomy in 1976.  Since that time, the records only 
reflect ongoing problems with urinary retention in the 1990s.  
When he was initially seen for these complaints in April 
1995, the veteran denied a variety of symptoms such as 
chills, fever, back pain, melena, diarrhea, nausea, chest 
pain, pressure or palpitations, or rash.  At that time, the 
veteran's physician determined that the veteran's complaints 
of abdominal pain were due to urinary retention.  
Furthermore, on the most recent VA examination of December 
1999, it was noted that the veteran had a prostate problem 
and the examiner determined that the examination was benign.  
Therefore, the clinical findings of record do not demonstrate 
that the disability is productive of recurrent stone 
formation or occasional attacks of colic as required for a 
compensable evaluation under Diagnostic Codes 7509 and 7510, 
and there is not a question as to which rating should apply.  
38 C.F.R. § 4.7 (2000).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 7509 
and 7510, do not provide a basis to assign a compensable 
evaluation.

Here, the application of the benefit of the doubt doctrine 
contemplated by Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is inappropriate in 
this case as the Board has determined that an approximate 
balance of negative and positive evidence is not presented by 
the evidence.  Therefore, the preponderance of the evidence 
is against the veteran's claim, and a compensable evaluation 
is not warranted.

3.  Hemorrhoids

Service connection is currently in effect for hemorrhoids, 
rated as noncompensable under the provisions of 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2000).  Diagnostic Code 7336 
contemplates external or internal hemorrhoids.  A 
noncompensable rating is assigned when the condition is mild 
or moderate.  A compensable rating of 10 percent is assigned 
when the hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.

In this case, the most recent VA examination of December 1999 
revealed small external hemorrhoids, and it was noted that 
the veteran's use of over-the-counter medications have been 
successful.  Therefore, in view of the rating criteria, the 
condition is no more than mild.  The veteran did note that 
the condition is painful.  But even if the degree of 
disability were considered to be moderate, the current 
disability picture presented does not meet the criteria for a 
higher rating, and the degree of disability has not been 
shown as comparable to that which is required for a 
compensable rating of 10 percent under Diagnostic Code 7336.  
38 C.F.R. § 4.7 (2000).  As the disability picture does not 
approximate the criteria for a higher rating under Diagnostic 
Code 7336, there is not a question as to which rating should 
apply. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7336, do not provide a basis to assign a compensable 
evaluation.

Here, the application of the benefit of the doubt doctrine 
contemplated by Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is inappropriate in 
this case as the Board has determined that an approximate 
balance of negative and positive evidence is not presented by 
the evidence.  Therefore, the preponderance of the evidence 
is against the veteran's claim, and a compensable evaluation 
is not warranted.

4.  Hiatal Hernia

Service connection is currently in effect for hiatal hernia, 
rated as noncompensable under the provisions of 4.114, 
Diagnostic Code 7346 (2000).  Diagnostic Code 7346 
contemplates hiatal hernia, and a minimum rating of 10 
percent is assigned for hiatal hernia with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

In this case, a review of the medical evidence shows that the 
GI series performed since the veteran's separation from 
service had been normal.  More recent complaints were noted 
at the time of the last GI series conducted in the 1980s.  
Furthermore, the medical records and VA examination reports 
of record are essentially negative regarding complaints or 
findings of symptoms such as persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, and substernal or arm or shoulder pain.  There 
is a notation in the outpatient reports, dated in October 
1999, reflecting a complaint of heartburn (pyrosis) for which 
medication, elimination of caffeine from the diet and 
elevation of the head of the bed were recommended.  However, 
other findings, including abdominal examination, remain 
normal.  Clearly, the manifestation of two or more of these 
symptoms has not been shown, the criteria for a compensable 
rating of 10 percent have not been met and there is not a 
question as to which rating should apply.  38 C.F.R. § 4.7 
(2000).  Furthermore, as Diagnostic Code 7346 does not 
provide for a zero percent rating and the criteria for a 
compensable rating have not been met, a zero percent rating 
is proper as per 38 C.F.R. § 4.31 (2000).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7346, do not provide a basis to assign a compensable 
evaluation.

Here, the application of the benefit of the doubt doctrine 
contemplated by Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is inappropriate in 
this case as the Board has determined that an approximate 
balance of negative and positive evidence is not presented by 
the evidence.  Therefore, the preponderance of the evidence 
is against the veteran's claim, and a compensable evaluation 
is not warranted.

5.  Bilateral Hearing Loss

Service connection is currently in effect for bilateral 
hearing loss, rated as noncompensable under the provisions of 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  Under 
38 C.F.R. § 4.85 (2000), evaluations for bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability for 
bilateral service-connected defective hearing, the rating 
schedule establishes 11 auditory acuity levels, designated 
from level I for essential normal acuity through level XI for 
profound deafness.  

Audiometric findings from the most recent VA examination of 
December 1999 translate into literal designations of level I 
hearing bilaterally, which does not support the assignment of 
a compensable evaluation as per Diagnostic Code 6100.  In 
making this determination, the Board has considered the 
evidence of record, which consists of VA audiograms since the 
veteran's separation from service.  Such evidence is 
consistent with the hearing acuity reflected on the most 
recent VA examination in December 1999.   

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss has increased 
in severity, and that the noncompensable evaluation in effect 
does not adequately reflect the severity of his bilateral 
hearing loss.  Such assertion may not serve to establish 
entitlement to a higher rating for hearing loss because 
"...disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Here, such mechanical application establishes that a 
compensable rating is not warranted.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2000).  However, given the results of the 
audiological evaluations of record, these provisions are not 
applicable.  

Under 38 C.F.R. § 4.85(g) (2000), reference should be made to 
38 C.F.R. § 3.350 to determine whether the veteran may be 
entitled to special monthly compensation due to either 
deafness, or to deafness in combination with other specified 
disabilities.  Under 38 C.F.R. § 3.350(a)(5) (2000), deafness 
of both ears, having absence of air and bone conduction will 
be held to exist where examination in a Department of 
Veterans Affairs authorized audiology clinic under current 
testing criteria shows bilateral hearing loss is equal to or 
greater than the minimum bilateral hearing loss required for 
a maximum rating evaluation under the rating schedule.  Here, 
there have not been any medical determinations that the 
veteran suffers from deafness or that the degree of his 
hearing impairment is comparable to deafness.  Furthermore, 
in this case, the hearing loss is not equal to or greater 
than the minimum hearing loss required for a maximum rating.  

In light of the application of the available rating criteria, 
the Board finds that the veteran's disability picture does 
not approximate the criteria necessary for a compensable 
evaluation.  38 C.F.R. § 4.7 (2000).  Likewise, the 
application of the benefit of the doubt doctrine contemplated 
by Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is inappropriate in this case as 
the Board has determined that an approximate balance of 
negative and positive evidence is not presented by the 
evidence.  Therefore, the preponderance of the evidence is 
against the veteran's claim, and a compensable evaluation is 
not warranted.


ORDER

Entitlement to an evaluation greater than 10 percent for acne 
is not warranted, the appeal is denied.  

Entitlement to an increased (compensable) evaluation for 
right ureteral calculus is not warranted, the appeal is 
denied.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is not warranted, the appeal is denied.  

Entitlement to an increased (compensable) evaluation for 
hiatal hernia is not warranted, and the appeal is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is not warranted, and the appeal is 
denied. 



REMAND

Increased Rating for Anxiety Neurosis

The adequacy of the examination and the medical opinions 
offered with regard to this claim are essential to the final 
disposition of this claim.  The Board points out that 
questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
instant case, the medical evidence does not offer a clear 
picture of the veteran's psychiatric disability.  

Here, when the veteran was examined in April 1999, a finding 
of "minimal anxiety" was recorded.  The most recent VA 
examination was conducted by a psychologist in December 1999.  
At that time, it was noted that the veteran was not in 
counseling and that he did mention that he sees his physician 
every two to three months and had been taking various 
medications.  Also, at that time, it was reported that the 
veteran liked to socialize and felt at ease with people.  
There were no references to complaints such as exaggerated 
startle response, hypervigilance, intrusive recollections of 
Vietnam, and recurrent nightmares.  However, a different 
picture was presented in a December 2000 letter from the 
veteran's treating VA psychiatrist.  

She reported that the veteran's condition had worsened over 
the past few years.  The VA psychiatrist further noted that 
she had been treating the veteran for the past three years 
following the retirement of the veteran's former 
psychiatrist.  She mentioned that the veteran's disabling 
symptoms are primarily problems in the inability to interact 
with others in any way that involves communication and that 
he is isolated from others.  She added that he has an intense 
irritability, exaggerated startle, extreme hypervigilence, 
daily intrusive recollections of his Vietnam experiences, and 
recurring nightmares.  She also determined that the veteran's 
condition would be best described as post-traumatic stress 
disorder, rather than anxiety neurosis.  She refers to the 
veteran's service in Vietnam; however, the claims file 
reflects scant information about the veteran's lengthy period 
of service, from which he retired after 24 years.  At the 
minimum service dates should be verified.  

Since there appears to be some key inconsistencies regarding 
the frequency and nature of the veteran's treatment, as well 
as contradictory findings regarding his isolation from 
others, the evidence is insufficient to decide the increased 
rating issue with any certainty.  As the Board cannot 
exercise its own independent judgment on medical matters, 
further examinations are required, to include opinions based 
on review of the entire record.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

As noted in the December 2000 letter from the veteran's 
treating VA psychiatrist, the veteran had been undergoing 
treatment from her for a three year period.  However, the 
only psychiatric treatment records associated with the file 
include those from the 1970s and 1980s.  Under Section 3 of 
the Veterans Claims Assistance Act of 2000, (to be codified 
at 38 U.S.C. § 5103A(b)), VA must make reasonable efforts to 
obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  Since VA 
treatment records must be obtained in this case, the Board 
points out that with regard to records from a Federal 
department or agency, the new law requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added).  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  Therefore, the efforts to obtain the any VA or other 
government agency records, if they are ultimately are not 
available, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
new law to be codified at 38 U.S.C. § 5103A(b)(2).  

Increased Rating for Cervical Pain

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Although the veteran was afforded an examination in December 
1999, the examiner did not address the additional 
considerations outlined by the Court in DeLuca.  Therefore, 
another examination is in order.

Total Rating Based on Individual Unemployability

At the time of the April 1999 VA examination, there was a 
reference to the veteran's working part time in a trailer 
park.  He has otherwise reported terminating employment in 
the mid-1990s and is currently in receipt of SSA retirement 
benefits.  It is unclear whether he has undertaken any job 
search since then, or has voluntarily withdrawn from the 
workforce.  This matter requires clarification.  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following action:

1.  The RO should verify all periods of 
military service.  

2.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for his 
psychiatric disability and cervical spine 
pain since his separation from service.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran should provide an up-to-
date report of his work history since the 
mid-1990s, including information about 
job searches or other efforts he may have 
made to secure employment.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his psychiatric disability.  
It is imperative that the examiner review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examiner should acknowledge such 
review in the examination report.  All 
necessary psychological tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  The examination report should 
be typed.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his cervical spine 
disability.  Such tests as the examining 
physician deems necessary should be 
performed.  The examination should 
include complete observations of the 
range of motion of the affected areas.  
All findings should be reported.  The 
orthopedic examiner should also be asked 
to determine whether the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional ranges 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service-connected cervical spine 
disability and distinguish those 
manifestations from any coexisting 
nonservice-connected disabilities.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

6.  In the event that the veteran does 
not report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  In the event 
the veteran fails, without good cause, to 
report for scheduled VA examination, 
action should be taken in accordance with 
the provisions of 38 C.F.R. § 3.655 
(2000).  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

8.  The RO should also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

9.  The RO should adjudicate the claim 
of entitlement to an increased 
evaluation for cervical spine pain in 
light of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Consideration should 
be given to the provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45 (2000).  

10.  If the determinations remain 
adverse to the veteran, he and his 
attorney should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his attorney should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

